DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-28 in the reply filed on 9/22/2022 is acknowledged.

Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 contains the units “W.cm-2” in line 11, which should be written as “W∙cm-2”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20-25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 18, the phrase "such as" in line 1 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, the limitations following “such as” will be considered to be optional.

Regarding claim 20, the phrase "preferably" in line 4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are intended to be required or optional. For the purposes of examination, the limitations following “preferably” will be considered to be optional.

Regarding claim 21, the phrase "preferably" in line 6 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are intended to be required or optional. For the purposes of examination, the limitations following “preferably” will be considered to be optional.
Claims 22-24 depend from claim 1 and, therefore, also contain this limitation.

Regarding claim 25, the phrase "preferably" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are intended to be required or optional. For the purposes of examination, the limitations following “preferably” will be considered to be optional.

	Claim 27 contains the limitation “in essence constant” in lines 2-3 and “in essence uniform” in lines 3-4. It is unclear what constitutes something being “in essence” constant or uniform. For the purposes of examination, “in essence” will be considered to mean “substantially”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18, 21, 25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (CN 103468853 A, hereafter Liao ‘853, with machine translation).
	Note: citations to Liao ‘853 refer to the location in the machine translation.
	Claim 16: Liao ‘853 teaches a method of depositing a waterproof coating on a substrate ([0002]) comprising:
	providing precursors ([0011]), where the precursors can include fluorine containing acrylate and a cyclosiloxane ([0011], [0013]);
	injecting the precursors into a reaction chamber, which corresponds to the claimed treatment region ([0011]); and
	creating a reduced pressure plasma discharge in the reaction chamber to deposit the waterproof coating derived from the precursors on the substrate ([0012]), where the plasma discharge has a reaction power of 0.15 to 1.5 W∙cm-2 ([0012]).

	Claim 17: Liao ‘853 teaches that the cyclosiloxane can be hexamethylcyclotrisiloxane ([0013]), which corresponds to the claimed formula where R1 and R2 are each 1 carbon alkyls, and z is 3.
	Claim 18: Liao ‘853 teaches that the substrate can be pigskin leather ([0002], [0028]), which is a sheet.
	Claim 21: Liao ‘853 teaches that injecting the precursors in the reaction chamber can comprise introducing the precursors in a vapor plasma form ([0011], [0012]) and, introducing the vapor plasma comprising the precursors in the reaction chamber ([0011], [0012]).
	Claim 25: Liao ‘853 teaches that the fluorine containing acrylate can be a fluoro-alkyl acrylate monomer ([0011], [0013]).
	Claim 27: Liao ‘853 teaches that the precursors can be injected at a set flow rate ([0012], Examples) to obtain a uniform coating ([0019]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. ‘853 as applied to claim 16 above.
Liao ‘853 teaches the limitations of claim 16, as discussed above. Liao ‘853 further teaches that the waterproof coating can have a water contact angle of 136 to 155° ([0016]).
With respect to claim 19, Liao ‘853 does not explicitly teach that the coating has a water contact angle of at least 150°.
However, the claimed water contact angle range of at least 150° is obvious over the water contact angle range of 136 to 155° taught by Liao ‘853 because they overlap. See MPEP 2144.05.

Claim(s) 20, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. ‘853 as applied to claims 16 and 21 above, and further in view of Boscher et al. (WO 2015/169864, hereafter Boscher ‘864).
Claim 20: Liao ‘853 teaches the limitations of claim 16, as discussed above. Liao ‘853 further teaches that the deposited film is a polymer thin film ([0002], [0018]).

With respect to claim 20, Liao ‘853 does not explicitly teach that the plasma discharge is a dielectric barrier discharge in which an alternating voltage is applied over the treatment region.
	Boscher ‘864 teaches a method of depositing a hydrophobic polymer thin film using a plasma discharge (abstract, pg 3 ln 23-36). Boscher ‘864 teaches that the plasma discharge can be a dielectric barrier discharge in which an alternating voltage is applied (pg 3 ln 1-16). Boscher ‘864 teaches that dielectric barrier discharge in which an alternating voltage is applied is a scalable process which allows for high deposition rates (pg 13 ln 23-31). Both Boscher ‘864 and Liao ‘853 teach methods of depositing a hydrophobic polymer thin film using a plasma discharge (‘853, [0002], [0011], [0012], [0018]; ‘864, abstract, pg 3 ln 23-36).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the a dielectric barrier discharge in which an alternating voltage is applied taught by Boscher ‘864 as the type of plasma discharge used in the method taught by Liao ‘853 because dielectric barrier discharge in which an alternating voltage is applied is a scalable process which allows for high deposition rates, as taught by Boscher ‘864.

Claim 22: Liao ‘853 teaches the limitations of claim 16, as discussed above. Liao ‘853 further teaches that the deposited film is a polymer thin film ([0002], [0018]), and that the precursors are introduced as a vapor ([0011], [0012]).

With respect to claim 22, Liao ‘853 does not explicitly teach that the precursors are introduced in the form of an aerosol.
Boscher ‘864 teaches a method of depositing a hydrophobic polymer thin film using a plasma discharge (abstract, pg 3 ln 23-36). Boscher ‘864 teaches that it is functionally equivalent to introduce the polymer film precursors as vapor or aerosol (pg 5 ln 9-10). Both Boscher ‘864 and Liao ‘853 teach methods of depositing a hydrophobic polymer thin film using a plasma discharge (‘853, [0002], [0011], [0012], [0018]; ‘864, abstract, pg 3 ln 23-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce the precursors as an aerosol as taught by Boscher ‘864 instead of a vapor in the method taught by Liao ‘853 because it is functionally equivalent to introduce the polymer film precursors as vapor or aerosol, as taught by Boscher ‘864.

Claim 24: Liao ‘853 teaches the limitations of claim 16, as discussed above. Liao ‘853 further teaches that the deposited film is a polymer thin film ([0002], [0018]), and that the precursors are introduced as a vapor ([0011], [0012]).

With respect to claim 24, Liao ‘853 does not explicitly teach that the plasma gas comprises a flow rate of at least 1 standard liter per minute and at most 100 standard liter per minute.
Boscher ‘864 teaches a method of depositing a hydrophobic polymer thin film using a plasma discharge (abstract, pg 3 ln 23-36). Boscher ‘864 teaches that about 5 standard liters per minute is a suitable flow rate for the plasma gases (pg 25 ln 16-pg 26 ln 2). Both Boscher ‘864 and Liao ‘853 teach methods of depositing a hydrophobic polymer thin film using a plasma discharge (‘853, [0002], [0011], [0012], [0018]; ‘864, abstract, pg 3 ln 23-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the plasma gases flow rate of about 5 standard liters per minute taught by Boscher ‘864 as the flow rate of the plasma gases in the method taught by Liao ‘853 because it is a suitable flow rate for the plasma gases in a method of depositing a polymer thin film using a plasma discharge, as taught by Boscher ‘864.
Further, it would have been a simple substitution that would have yielded predictable results.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. ‘853 as applied to claim 21 above, and further in view of Gell et al. (U.S. Patent Application Publication 2015/0044444, hereafter Gell ‘444).
	Liao ‘853 teaches the limitations of claim 21, as discussed above. With respect to claim 23, Liao ‘853 does not explicitly teach that each of the precursors is atomized at a rate of at least 0.1 standard liter per minute and at most 5 standard liter per minute.
	Gell ‘444 teaches a plasm coating method (abstract, Fig. 1). Gell ‘444 teaches that the atomization rate of the coating materials affects the distribution of the coating materials and uniformity of the formed coating layer ([0097], [0102]). Both Gell ‘444 and Liao ‘853 teach plasma coating methods (‘853, [0011], [0012]; ‘444, abstract, Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the atomization rate of the precursors in the method taught by Liao ‘853 because the atomization rate of the coating materials affects the distribution of the coating materials and uniformity of the formed coating layer, as taught by Gell ‘444. See MPEP 2144.05.II.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. ‘853 as applied to claim 17 above, and further in view of Im et al. (U.S. Patent Application Publication 2014/0322455, hereafter Im ‘455).
	Liao ‘853 teaches the limitations of claim 17, as discussed above. With respect to claim 26, Liao ‘853 does not explicitly teach that the cyclosiloxane comprises 2,4,6,8-tetramethyl-2,4,6,8-tetravinylcyclotetrasiloxane.
	Im ‘455 teaches a method of making a hydrophobic polymer layer (abstract). Im ‘455 teaches that 2,4,6,8-tetramethyl-2,4,6,8-tetravinylcyclotetrasiloxane is a suitable cyclosiloxane for producing the hydrophobic polymer layer ([0041], claim 9). Both Im ‘455 and Liao ‘853 teach method of making a hydrophobic polymer layer (‘853, [0002], [0011], [0012]; ‘455, abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the 2,4,6,8-tetramethyl-2,4,6,8-tetravinylcyclotetrasiloxane taught by Im ‘455 as the cyclosiloxane used in the method taught by Liao ‘853 because 2,4,6,8-tetramethyl-2,4,6,8-tetravinylcyclotetrasiloxane is a suitable cyclosiloxane for producing a hydrophobic polymer layer, as taught by Im ‘455, and it would have been the selection of a known material based on its suitability for being a cyclosiloxane for producing a hydrophobic polymer layer. See MPEP 2144.07.

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or render obvious a method for depositing a superhydrophobic coating on a substrate wherein said method comprises the step of co-injecting said first and second precursors in said treatment region at a decreasing flow rate of said second precursor and an increasing flow rate of said first precursor as to obtain a coating comprising a composition gradient as to the context of claim 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713